DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments to claims 1-3, 9-10, 16 and 18 have been entered.  
Claim 17 has been canceled.
Accordingly, claims 1-16 and 18-20 are currently pending.  
Response to Applicant’s Remarks
In view of Applicant’s amendments and remarks, the Examiner withdraws the rejections under 112.  
Independent claim 1 has been amended to either incorporate or make clear the features as shown in figure 7.  The Examiner agrees that the prior art of record does not teach at least the limitation wherein the divider comprises first feed lines connecting between the first transmitting antennas and the controller and second feed lines connecting between the second transmitting antennas and the controller, and widths of the first feed lines, connected to the first transmitting antennas arranged closer to a center of the N transmitting antennas than the second transmitting antennas, are wider than widths of the second feed lines, connected to the second transmitting antennas arranged farther than the first transmitting antennas from the center of the N transmitting antennas to supply more power to the first transmitting antennas than the second transmitting antennas
Independent claim 16 has been amended to include at least the additional feature wherein the transmission beam pattern includes a main part with a central peak for long range target detection and side parts located on both sides of the main part for short range target detection without a null- point.  Applicant has pointed out that the prior art Huang shows two nulls in figure 5. See Remarks Page 13-14.  The Examiner notes that the change in decibels (dB) between a center peak (between the two nulls) and said two nulls in Huang is about 5 dBs.  The Examiner notes that Applicant’s figure 10 shows a difference between the center peak and “side parts” (shown roughly by the arrow of item 300) to about a 5 to 10 dB difference.  Regardless of nomenclature, the issue is whether the “side lobes” as taught by Huang would read on the scope of “side parts” as claimed under the broadest reasonable interpretation standard when read in light of the specification.  The specification describes a null point wherein the signal strength falls to [or nearly falls to] 0 to be formed between the main lobe and side lobes.  See Spec. Para. 61.  It would be clear to one having ordinary skill in the art that the “side parts” as claimed would capture reflections that would be processed as detections more specifically as short range detections.  See Spec. Para. 62.  One of ordinary skill would not consider the null points as taught by Huang to capture reflections that would be considered for detection purposes because those nulls are close to 0 dB.  In view of Applicants remarks, amendments and specification, the Examiner withdraws the rejection of claim 16 and its dependent claims.   
Applicant states that the remarks set forth for claim 1 can be used, mutatis mutandis, to show that claim 9 is not anticipated by Huang.  See Remarks Page 12 top of page.  
In response, it appears that the only argument made for claim 1 that appears to be relevant regarding claim 9 is whether the width of the radiation piece as taught by Huang corresponds to the width of the feed lines as claimed.  See Remarks Page 11.  However, the arguendo that Applicant is correct, which the Examiner does not concede, that this would be the deciding issue.  Claim 9 as originally presented does require that the width of at least any two feed lines be different in order to create the desired radiation pattern.  In fact, claim 9 as originally presented requires that “a width and a length of a feed line … are set on a power ratio …” see claim 9.  One of ordinary skill understand that a time delay one-way due to length (L) is given by                     
                        
                            
                                2
                                π
                                L
                            
                            
                                λ
                            
                        
                    
                 and that the longer a feed line the more resistance which means more power.  Moreover, Huang clearly shows different feed lines having both different length and width wherein various segments of said feed lines constitute different widths as shown in figure 4.  
The Examiner agrees that Huang does not explicitly teach the claimed subject matter of claim 9 as currently amended.  The Examiner has found a new reference to teach the missing features of claim 9 as necessitated by amendment.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2019-0013380, filed on February 1, 2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Examiner considers the following references to be relevant concerning the Graham factors:
Gu (US 2019/0072659) teaches “Antenna output power level (which determines and corresponds to the distance that the antenna can radiate) can be controlled by the antenna system. When the delay or the output power from each antenna changes, the beam angle for each antenna can be adjusted. When a multitude of antennas are turned on and the space between the multitude antennas are changed, beam width, direction (stern angle) and shape can be adjusted for each of the antennas (Para. 23).”
Akita (US 2008/0266169) teaches “Such a vehicle control system must generally detect a vehicle coming to cut in from an adjacent lane at a relatively short distance. Therefore, in the short distance, a wide detection angle range is necessary so that vehicles moving in adjacent lanes can be detected. Meanwhile, a target object existing at a see also e.g. Fig. 10).”
Lissel (US 6,686,867) teaches “The connection points of the rows of individual antennas may be essentially situated in the center of the rows, whereby a symmetric amplitude distribution to the individual antennas inside a row of individual antennas is achieved. This further improves the directivity characteristic of the radar antenna (4:32-47, Fig. 1).”
Claims 9-14 are rejected under 35 U.S.C. 103 as being obvious over Huang (CN 107515399) in view of Toshio (JP 2008/170193).
As to claim 9, Huang discloses the antenna apparatus in a radar sensor apparatus for a vehicle, the antenna apparatus comprising: 
a transmitting antenna assembly including N transmitting antennas, wherein the N is an even number greater than or equal to 4 (Figs. 1 and 4 each have an even number of feed lines being more than 4) and the N transmitting antennas comprise first and second transmitting antennas (Figs. 1 and 4); 
a receiving antenna assembly (Id.  e.g. Fig. 1 R_1 and R_2); and 
a divider including at least one feed line connected to the N transmitting antennas of the transmitting antenna assembly and supplying signals to the N transmitting antennas (Id.),
,  
wherein the divider is configured such that a width and a length of a feed line connected to each transmitting antenna are set so that a preset value is set on a power ratio that is a ratio between power supplied to each transmitting antenna and a phase ratio that is a ratio of phase of a signal transmitted from each transmitting antenna (in addition to Figs. 6-7 and claim 9, see Page 5 “output node N1-N6 and the input node N0 of the length can be decided phase needs attention” see also Page 4 “the width of the radiation piece monotonically from centre to two side decreases, therefore, it can make the intensity distribution is the same relationship (strongest inside of the middle two sided, and to monotonically decreasing).”).
Although Huang does not teach the limitation “20.	wherein power supplied to the first transmitting antennas by the divider and power supplied to the second transmitting antennas by the divider are different from each other,” Huang states that “When the vehicle radar system 10 in LCA system, adjusting gain of the vehicle radar system 10 so that the detection range is far, the vehicle radar system 10 applied DOW system adjusts the gain of the vehicle radar system 10 so that the detection range is near.”  Thus, Huang teaches a need for an antenna pattern that has both a far detection range and a near detection range.
In the same field of endeavor, Toshio teaches “In FIG. 2, the attenuators 32 .sub.1 to 32 .sub.N are used. However, an amplifier is inserted instead of the attenuators 32 .sub.1 to 32 .sub.N and the gain is adjusted, so that each of the transmitting elements 33 .sub.1 to 33 .sub.N is adjusted. The output power can be changed. Alternatively, when the output power distribution ratio of the distributor 31 can be different for each output terminal, the attenuator 32 need not be inserted. For example, when power is supplied to a transmission antenna using a microstrip line, if the line width after branching to each of the transmission elements 33 .sub.1 to 33 .sub.N is changed for each branch, different power is supplied to each branch line.”
In view of the teachings of Toshio, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the power applied to the feed lines as 
As to claim 10, Huang in view of Toshio teaches the antenna apparatus according to claim 9, wherein the transmitting antenna assembly is configured to radiate a pattern of transmission beams radiated from the transmitting antenna assembly and the divider including a main part with a central peak for long range target detection and side parts located on both sides of the main part for short range target detection (Huang: In addition to page 4 cited in claim 9, see also Figs. 6-7).
As to claim 11, Huang in view of Toshio teaches the antenna apparatus according to claim 9, wherein the power ratio is set such that power of one or more first transmitting antennas arranged in a center area among the N transmitting antennas has a greater value than power of second transmitting antennas arranged in both side areas of the center area (Huang: page 5 as cited in claim 1).
As to claim 12, Huang in view of Toshio teaches the antenna apparatus according to claim 11, wherein the phase ratio is set such that, when defining a first phase of a signal transmitted from the one or more first transmitting antennas arranged in the center area among the N transmitting antennas and a second phase of a signal transmitted from the second transmitting antennas arranged in the both side areas of the center area, in case the first phase is set to 0, the second phase is set to a phase value of one of 00 to 120 (Huang: Page 6 “phase can be 120 degrees, and the phase and phase are 0 degrees”).
As to claim 13, Huang in view of Toshio teaches the antenna apparatus according to claim 9, wherein the preset power ratio is set depending on the width of at least one output-side feed line of the at least one feed line (Huang: Page 4 “width of the radiation piece monotonically and the preset phase ratio is set depending on the length of the at least one feed line (Huang; Page 5 “length can be decided phase needs attention” and claim 9 “phase depends on length).
As to claim 14, Huang in view of Toshio teaches the antenna apparatus according to claim 11, wherein each of a power ratio and a phase ratio between N/2 transmitting antennas arranged on one direction relative to a center of the center area and each of a power ratio and a phase ratio between N/2 transmitting antennas arranged in a direction opposite to the one side is set equally to each other (Huang: Page 4 “width of the radiation piece monotonically from centre to two side decreases” see also Page 4 “T-1 T-6 Sym is symmetrical relative to the symmetry axis” and “equidistantly arranged” thus implying same length thus same phase).
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Huang in view of Toshio and in further view of Lissel (US 6,686,867).  
As to claim 15, Huang in view of Toshio teaches the radar sensor apparatus for the vehicle according to claim 14, wherein widths and lengths of respective output-side feed lines connected to the N/2 transmitting antennas arranged in the one direction are set to be different from each other (Huang: in addition to Figs. 6-7 and claim 9, see Page 5 “output node N1-N6 and the input node N0 of the length can be decided phase needs attention” see also Page 4 “the width of the radiation piece monotonically from centre to two side decreases, therefore, it can make the intensity distribution is the same relationship (strongest inside of the middle two sided, and to monotonically decreasing).”), and the widths and lengths of respective output-side feed lines connected to the N/2 transmitting antennas arranged in the one direction and widths and lengths of respective output-side feed lines connected to the N/2 transmitting antennas arranged in the other direction are symmetrical relative to the center of the center area (Id.
It is not entirely clear whether Huang is stating that the length of the N/2 transmitting antenna have to be different from each other although one would assume this giving the radiation pattern of two different beams.  
In the same field of endeavor, Lissel teaches “the signal propagation times form outer delay lines may be lengthened in comparison with inner delay lines (3:42-49).”)  
In view of the teachings of Lissel, it would have been obvious to lengthen the outer delay lines relative to inner lines in order to refine the beam in Huang thus having the advantage of selectively setting the amplitude distribution allowing for a desired beam pattern to focus for example more energy in front of the vehicle as well as to the front side of the vehicle (Lissel 3:42-49).  Also note that Lissel’s teaches that width and length are two parameters that make amplitude distribution adjustable thus allowing for more flexibility (10:45-50).  
Allowable Subject Matter
Claims 1-8, 16 and 18-20 are allowed for reasons discussed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.W.J./Examiner, Art Unit 3648               

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648